UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6771


MEREDITH LEE VANHOOSE,

                Petitioner - Appellant,

          v.

EVELYN SEIFERT, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:11-cv-00448)


Submitted:   July 26, 2012                 Decided:   August 3, 2012


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Meredith Lee VanHoose, Appellant Pro Se. Robert David Goldberg,
Assistant Attorney General, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Meredith      Lee        VanHoose    appeals    the    district       court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                             We have

reviewed the record and find no reversible error.                           Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for   the    reasons       stated       by   the   district      court.         VanHoose    v.

Seifert, No. 3:11-cv-00448 (S.D.W. Va. Mar. 30, 2012).                              We deny

VanHoose’s motion for appointment of counsel.                        We also deny the

Respondent’s        motion        to     strike     VanHoose’s      reply        brief     and

exhibits.         We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented      in    the     materials

before      the    court    and     argument       would   not    aid     the    decisional

process.



                                                                                   AFFIRMED




                                               2